      Case 2:18-cv-06755-SSV-KWR Document 42 Filed 01/09/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


JOHN PEIFER, SOPHIA PEIFER AND
JAMES GUIDRY, JR.
                                                     CIVIL ACTION
                              Plaintiffs,
                                                     No. 2:18-cv-06755-SSV-KWR
               versus
                                                     SECTION “R” (4)
RELIANCE STANDARD LIFE INS. CO.
AND NORTHEAST GENERAL HEALTH
SYSTEM, INC.

                        Defendants.
__________________________________/

                 FINAL JUDGMENT OF DISMISSAL WITH PREJUDICE

       Considering the foregoing Motion for Final Judgment of Dismissal with Prejudice,

       IT IS ORDERED, ADJUDGED and DECREED that the Motion is GRANTED and

that any and all claims of Plaintiffs, JOHN PEIFER, SOPHIA GUIDRY, AND JAMES

GUIDRY, JR., against defendant, RELIANCE STANDARD LIFE INS.. CO., are hereby

dismissed with prejudice, with each party to bear that party’s own costs.

       This Judgment is designated as a final judgment pursuant to Fed.R.Civ.P. 54(b).

       JUDGMENT READ, RENDERED AND SIGNED in New Orleans, Louisiana, this

 9th day of January, 2019.
____




                                             _________________________________________
                                             HONORABLE JUDGE SARAH S. VANCE
